a writ of habeas corpus and filed in the district court in the first instance.
See NRS 34.724(2)(b); NRS 34.738(1). 1 Accordingly, we
            ORDER the petition DENIED.




                                                                     J.
                                    Hardesty




                                                                     J.



cc: John Francis Arpino
      Washoe District Court Clerk
      Washoe County District Attorney




      1We  express no opinion as to whether petitioner could meet the
procedural requirements of NRS chapter 34.




                                       2